UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1200 John Q. Hammons Drive Second Floor Madison, Wisconsin 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1200 John Q. Hammons Drive Second Floor Madison, Wisconsin 53717 (Name and address of agent for service) (608) 824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2010 Item 1. Reports to Stockholders. Plumb Funds is a trademark of Wisconsin Capital Funds, Inc. Plumb Balanced Fund Plumb Equity Fund SEMI-ANNUAL REPORT September 30, 2010 www.plumbfunds.com PLUMB FUNDS September 30, 2010 Dear Fellow Shareholders: For the six months ended September 30, 2010, the Plumb Balanced Fund returned 1.34% and the Plumb Equity Fund returned 0.32%.Over the same period, the 65/35 blend of the S&P 500 Index and Barclays Capital Intermediate Government/Credit Bond Index returned 1.35% and the S&P 500 Index was down 1.42%. Underlying trends in the economy appear weak.Housing prices are softening again, unemployment is at generational highs, and in our view, bank balance sheets remain littered with bad loans.The government’s support may have helped buoy the economy.But the support, while we believe necessary, has been less than consistent.The inconsistency may have contributed to highly volatile equity markets.Although many market participants abhor volatility, we see at least one positive aspect.We believe heightened volatility provides opportunities to buy excellent companies at depressed prices and sell others at high prices. Although stock prices have increased recently, equities continue to trade at attractive valuations relative to historical valuations, suggesting that over what we see as longer term, we should expect to see stocks rise, despite the current problems in the economy.We expect the problems to take a long time to resolve, and we believe the volatility will continue.Importantly, we continue to find bargains among some of the world’s strongest businesses.We are positioning the portfolio towards what we believe are the highest-quality companies with strong balance sheets that should perform well when the environment improves. In fixed income, we continue to believe a bubble exists in U.S. Treasuries.High-grade corporate bonds are trading at historically high spreads over Treasuries.We are finding attractive fixed-income opportunities in companies with strong balance sheets that we feel should be able to withstand the problems in the financial sector. As the market has appreciated, we have attempted to maintain a defensive posture.We believe that the most attractive investments on a risk-adjusted basis are the large multinational companies with strong balance sheets that trade at attractive valuations. Due to the problems we see in the banking sector, we expect to continue to avoid investments in that area.We expect substantial volatility in the financial sector with periodic buying opportunities for quite some time. Our portfolio is currently positioned towards technology, energy, and large multinational companies with exposure to developing markets that we feel should perform well even if the United States trails the rest of the world in coming out of the recession.We anticipate that we will look to keep our bonds relatively short-term in nature as we seek to guard against an eventual increase in interest rates that we expect to occur when the Federal Reserve attempts to remove liquidity from the market. 3 PLUMB FUNDS We thank you for your support, and we look forward to helping you with all your financial needs. Sincerely, Thomas G. Plumb Portfolio Manager Past performance is not a guarantee of future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the schedule of investments in this report for complete holdings information. Current and future portfolio holdings are subject to risk. Mutual fund investing involves risk. Principal loss is possible. The funds may invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Temporary defensive positions - Under adverse market conditions the funds could invest a substantial portion of their assets in US Treasury Securities and money market securities, which could reduce the benefit from any upswing in the market. The Plumb Balanced Fund will invest in debt securities, which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the fund’s after tax performance. Investment in asset-backed and mortgage-backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The 65/35 blend is a weighted average consisting of 65% weight of the S&P 500’s returns and a 35% weight of the Barclays Capital Intermediate Government/Credit Bond Index returns.The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged index which includes nonconvertible bonds publicly issued by the U.S. government or its agencies; corporate bonds guaranteed by the U.S. government and quasi-federal corporations; and publicly issued, fixed rate, nonconvertible domestic bonds of companies in industry, public utilities, and finance.It is not possible to invest directly in an index. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 4 PLUMB FUNDS Expense Example September 30, 2010 (Unaudited) As a shareholder of the Plumb Funds (the “Funds”), you incur ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2010 – September 30, 2010). Actual Expenses The first line of the table on the following page provides information about actual account values and actual expenses. However, the table does not include shareholder-specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table on the following page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Funds, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 5 PLUMB FUNDS Expense Example September 30, 2010 (Unaudited) (Continued) Plumb Balanced Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value April 1, 2010 to April 1, 2010 September 30, 2010 September 30, 2010 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.17%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). Plumb Equity Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value April 1, 2010 to April 1, 2010 September 30, 2010 September 30, 2010 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.30%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). 6 PLUMB FUNDS Plumb Balanced Fund Investments by Asset Allocation as of September 30, 2010 (as a Percentage of Total Investments) (Unaudited) 7 PLUMB FUNDS Plumb Equity Fund Investments by Asset Allocation as of September 30, 2010 (as a Percentage of Total Investments) (Unaudited) 8 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2010 (Unaudited) Shares Value COMMON STOCKS – 70.98% Administrative and Support Services – 1.38% Lender Processing Services, Inc. $ Beverage and Tobacco Product Manufacturing – 3.22% The Coca-Cola Co. Philip Morris International, Inc. Chemical Manufacturing – 10.14% Abbott Laboratories Air Products & Chemicals, Inc. Church & Dwight Co., Inc. E.I. du Pont de Nemours & Co. Johnson & Johnson Merck & Co., Inc. Computer and Electronic Product Manufacturing – 6.52% Apple, Inc. (a) Cisco Systems, Inc. (a) Intel Corp. Microchip Technology, Inc. Couriers and Messengers – 0.73% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 3.12% Discover Financial Services Hudson City Bancorp, Inc. Electrical Equipment, Appliance, and Component Manufacturing – 3.96% Corning, Inc. Emerson Electric Co. Food Manufacturing – 5.40% Kraft Foods, Inc. – Class A Nestle SA – ADR Unilever PLC – ADR The accompanying notes are an integral part of these financial statements. 9 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2010 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Food Services and Drinking Places – 1.81% McDonald’s Corp. $ General Merchandise Stores – 1.69% Wal-Mart Stores, Inc. Health and Personal Care Stores – 1.53% CVS Caremark Corp. Heavy and Civil Engineering Construction – 1.33% Fluor Corp. Insurance Carriers and Related Activities – 0.82% Greenlight Capital Re Ltd. (a) (b) Internet Service Providers, Web Search Portals – 1.28% Automatic Data Processing, Inc. Mining (except Oil and Gas) – 0.99% Newmont Mining Corp. Miscellaneous Manufacturing – 1.92% 3M Co. Medtronic, Inc. Motor Vehicle and Parts Dealers – 0.72% Sonic Automotive, Inc. – Class A (a) Oil and Gas Extraction – 3.08% ATP Oil & Gas Corp. (a) Petroleo Brasileiro S.A. – ADR Petroleum and Coal Products Manufacturing – 5.58% BP PLC– ADR (a) Chevron Corp. ConocoPhillips Exxon Mobil Corp. The accompanying notes are an integral part of these financial statements. 10 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2010 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Primary Metal Manufacturing – 1.49% RTI International Metals, Inc. (a) $ Professional, Scientific, and Technical Services – 1.91% Mastercard, Inc. – Class A Publishing Industries – 3.35% BMC Software, Inc. (a) Microsoft Corp. Rail Transportation – 1.00% Union Pacific Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.65% optionsXpress Holdings, Inc. (a) Support Activities for Mining – 1.93% Atwood Oceanics, Inc. (a) Weatherford International Ltd. (a) (b) Telecommunications – 3.76% Verizon Communications, Inc. Vodafone Group PLC – ADR Utilities – 1.67% National Grid PLC – ADR TOTAL COMMON STOCKS (Cost $26,737,189) The accompanying notes are an integral part of these financial statements. 11 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2010 (Unaudited) (Continued) Shares Value TRUST PREFERRED SECURITIES – 1.91% Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.91% Goldman Sachs Group, Inc., Series D 4.000%, perpetual (c) $ Morgan Stanley Capital Trust VIII 6.450%, 01/15/2046 TOTAL TRUST PREFERRED SECURITIES (Cost $653,361) EXCHANGE-TRADED FUNDS – 0.57% Funds, Trusts, and Other Financial Vehicles – 0.26% iShares Silver Trust (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.31% SPDR Gold Trust (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $187,391) Principal Amount CONVERTIBLE BONDS – 4.14% Computer and Electronic Product Manufacturing – 1.24% Linear Technology Corp. 3.000%, 05/01/2027 $ Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.69% NASDAQ OMX Group, Inc. 2.500%, 08/15/2013 Support Activities for Mining – 1.21% Transocean, Inc. 1.625%, 12/15/2037 (b) 1.500%, 12/15/2037 (b) TOTAL CONVERTIBLE BONDS (Cost $1,560,885) The accompanying notes are an integral part of these financial statements. 12 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2010 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS – 21.84% Credit Intermediation and Related Activities – 2.76% CIT Group, Inc. 7.000%, 05/01/2014 $ $ Zions Bancorporation 7.750%, 09/23/2014 Food Manufacturing – 1.32% Kraft Foods, Inc. 6.250%, 06/01/2012 Health and Personal Care Stores – 2.20% CVS Pass-Through Trust 6.943%, 01/10/2030 Medco Health Solutions, Inc. 6.125%, 03/15/2013 Machinery Manufacturing – 3.62% Caterpillar, Inc. 7.900%, 12/15/2018 General Electric Co. 5.000%, 02/01/2013 Merchant Wholesalers, Nondurable Goods – 1.29% Lorillard Tobacco Co. 6.875%, 05/01/2020 Oil and Gas Extraction – 1.43% Noble Holding International Ltd. 7.375%, 03/15/2014 (b) Paper Manufacturing – 1.32% Sealed Air Corp. 7.875%, 06/15/2017 Publishing Industries – 2.47% Oracle Corp. 5.000%, 01/15/2011 The accompanying notes are an integral part of these financial statements. 13 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2010 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS (Continued) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 4.97% The Goldman Sachs Group, Inc. 5.375%, 03/15/2020 $ $ Morgan Stanley 5.000%, 08/19/2025 (c) 5.000%, 08/31/2025 (c) Utilities – 0.46% Alliant Energy Corp. 4.000%, 10/15/2014 TOTAL CORPORATE BONDS (Cost $8,485,447) Shares SHORT-TERM INVESTMENTS – 1.73% Money Market Funds – 1.73% AIM STIT-STIC Prime Portfolio 0.15% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $712,357) Total Investments (Cost $38,336,630) – 101.17% Liabilities in Excess of Other Assets – (1.17%) ) TOTAL NET ASSETS – 100% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. Foreign concentration was as follows: Cayman Islands 2.25%, Switzerland 2.25%. (c) Variable rate security. The rate listed is as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 14 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2010 (Unaudited) Shares Value COMMON STOCKS – 94.63% Administrative and Support Services – 2.09% Lender Processing Services, Inc. $ Beverage and Tobacco Product Manufacturing – 3.99% Coca-Cola Co. Philip Morris International, Inc. Chemical Manufacturing – 11.17% Abbott Laboratories Air Products & Chemicals, Inc. Church & Dwight Co., Inc. Johnson & Johnson Merck & Co., Inc. Computer and Electronic Product Manufacturing – 8.70% Apple, Inc. (a) Cisco Systems, Inc. (a) Intel Corp. Lattice Semiconductor Corp.(a) Microchip Technology, Inc. Couriers and Messengers – 1.26% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 7.27% CIT Group, Inc. (a) Citigroup, Inc. (a) Discover Financial Services Hudson City Bancorp, Inc. Educational Services – 0.66% Corinthian Colleges, Inc. (a) Electrical Equipment, Appliance, and Component – 4.73% Corning, Inc. Emerson Electric Co. The accompanying notes are an integral part of these financial statements. 15 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2010 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Food Manufacturing – 6.73% Kraft Foods, Inc. – Class A $ Nestle SA – ADR Unilever PLC – ADR Food Services and Drinking Places – 1.87% McDonald’s Corp. General Merchandise Stores – 2.53% Wal-Mart Stores, Inc. Health and Personal Care Stores – 2.38% CVS Caremark Corp. Heavy and Civil Engineering Construction – 1.87% Fluor Corp. Insurance Carriers and Related Activities – 1.26% Greenlight Capital Re Ltd. (a) (b) Internet Service Providers, Web Search Portals – 1.85% Automatic Data Processing, Inc. Merchant Wholesalers, Nondurable Goods – 0.57% Alliance One International, Inc. (a) Mining (except Oil and Gas) – 2.37% Newmont Mining Corp. Miscellaneous Manufacturing – 3.51% 3M Co. Medtronic, Inc. Motor Vehicle and Parts Dealers – 1.24% Sonic Automotive, Inc. (a) The accompanying notes are an integral part of these financial statements. 16 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2010 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Oil and Gas Extraction – 3.94% ATP Oil & Gas Corp. (a) $ Petroleo Brasileiro S.A. – ADR Petroleum and Coal Products Manufacturing – 6.36% Chevron Corp. ConocoPhillips Exxon Mobil Corp. BP PLC Primary Metal Manufacturing – 2.39% RTI International Metals, Inc. (a) Professional, Scientific, and Technical Services – 2.82% Mastercard, Inc. Publishing Industries – 4.73% BMC Software, Inc. (a) Microsoft Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.77% optionsXpress Holdings, Inc. (a) Support Activities for Mining – 3.07% Atwood Oceanics, Inc. (a) Weatherford International Ltd. (a) (b) Telecommunications – 4.50% Verizon Communications, Inc. Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $13,735,890) The accompanying notes are an integral part of these financial statements. 17 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2010 (Unaudited) (Continued) Shares Value TRUST PREFERRED SECURITIES – 1.35% Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.35% Goldman Sachs Group, Inc., Series D 4.000%, perpetual (c) $ TOTAL TRUST PREFERRED SECURITIES (Cost $207,627) REAL ESTATE INVESTMENT TRUSTS (REITs) – 0.45% Funds, Trusts, and Other Financial Vehicles – 0.45% Anworth Mortgage Asset Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $68,650) EXCHANGE-TRADED FUNDS – 2.55% Funds, Trusts, and Other Financial Vehicles – 1.34% iShares Silver Trust (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.21% SPDR Gold Trust (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $292,062) Contracts CALL OPTIONS PURCHASED – 0.60% Educational Services – 0.60% Corinthian Colleges, Inc. Expiration: 01/21/12, Exercise Price $2.50 (a) TOTAL CALL OPTIONS PURCHASED (Cost $88,933) The accompanying notes are an integral part of these financial statements. 18 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2010 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENTS – 2.22% Money Market Funds – 2.22% AIM STIT-STIC Prime Portfolio 0.15% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $353,366) Total Investments (Cost $14,746,528) – 101.80% Liabilities in Excess of Other Assets – (1.80%) ) TOTAL NET ASSETS – 100% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. Foreign concentration was as follows: Cayman Islands 1.26%, Switzerland 1.88%. (c) Variable rate security. The rate listed is as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 19 PLUMB FUNDS Statements of Assets and Liabilities September 30, 2010 (Unaudited) Plumb Plumb Balanced Equity Fund Fund Assets Investments, at value* $ $ Dividends and interest receivable Prepaid assets Total Assets Liabilities Payable for investments purchased Payable for fund shares redeemed 27 30 Accrued distribution fee Payable to Advisor (a) Administrative & accounting services fee payable (a) Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid in capital Accumulated net investment income Accumulated net realized loss ) ) Net unrealized appreciation on investments Net assets $ $ Capital shares outstanding, $0.001 par value (200 million shares issued each) Net asset value, offering and redemption price per share $ $ * Cost of Investments $ (a) See Note 4 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 20 PLUMB FUNDS Statements of Operations For the Period Ended September 30, 2010 (Unaudited) Plumb Plumb Balanced Equity Fund Fund Investment Income: Dividends (Net of foreign withholding taxes of $3,624 and $1,829, respectively) $ $ Interest Total Investment Income Expenses: Investment Advisor’s fee (a) Distribution fees Administrative & accounting service fees (a) Professional fees Administration fee Transfer agent fees and expenses Fund accounting fees Registration fees Trustee fees and expenses Custody fees Insurance expense Printing and mailing expense Total expenses before waiver Less:Fees waived/reimbursed by Advisor (a) ) ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss): Net realized gain on investments Net change in unrealized appreciation (depreciation): Investments ) ) Options — Net realized and unrealized gain (loss) on investments ) Net Increase in Net Assets Resulting from Operations $ $ (a) See Note 4 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 21 PLUMB FUNDS Plumb Balanced Fund Statement of Changes in Net Assets For the For the Six Months Year Ended Ended September 30, March 31, (Unaudited) Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments and options ) Net increase in net assets resulting from operations Dividends And Distributions To Shareholders: Net investment income — ) Total dividends and distributions — ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends — Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period* $ $ * Including undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends — Shares redeemed ) ) Net decrease ) ) The accompanying notes are an integral part of these financial statements. 22 PLUMB FUNDS Plumb Equity Fund Statement of Changes in Net Assets For the For the Six Months Year Ended Ended September 30, March 31, (Unaudited) Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations Dividends And Distributions To Shareholders: Net investment income — ) Total dividends and distributions — ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends — Cost of shares redeemed ) ) Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period End of period* $ $ * Including undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends — Shares redeemed ) ) Net increase The accompanying notes are an integral part of these financial statements. 23 PLUMB FUNDS Plumb Balanced Fund Financial Highlights For the For the Period Six Months For the May 24, 2007* Ended Years Ended through September March 31, March 31, 30, 2010 (Unaudited) Per share operating performance (For a share outstanding throughout the period) Net asset value, beginning of period $ Operations: Net investment income(1) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Dividends and distributions to shareholders: Dividends from net investment income — ) ) ) Total dividends and distributions — ) ) ) Change in net asset value for the period ) ) Net asset value, end of period $ Total return(4) %(2) % )% )%(2) The accompanying notes are an integral part of these financial statements. 24 PLUMB FUNDS Plumb Balanced Fund Financial Highlights (Continued) For the For the Period Six Months For the May 24, 2007* Ended Years Ended through September March 31, March 31, 30, 2010 (Unaudited) Ratios/supplemental data Net assets, end of period (000) $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers %(3) % % %(3) After expense reimbursement and waivers %(3)(6) % % %(3) Ratio of net investment income to average net assets: After expense reimbursement and waivers %(3) % % %(3) Portfolio turnover rate 44
